DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 11-16), filed on the 30th of March, 2021, with respect to the rejection(s) of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0227575 A1 to Furuskog et al. (Furuskog) as disclosed in the IDS, in view of Publication No.: US 2016/0330768 A1 to Hu et al. (Hu) and Claims 5-7, 9-16 and 18-21 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2012/0320874 A1 to Li et al. (Li), in view of Publication No.: US 2016/0227575 A1 to Furuskog et al. (Furuskog) as disclosed in the IDS have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 5-12 and 14-21 (renumbered to as Claims 1-16) are allowed.  
Independent Claim 5 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receiving, from a base station, downlink control channel information; receiving, according to an indication of the downlink control channel information, an uplink data transmission grant message transmitted to the UE; extracting a first uplink delay (UL delay) parameter from a Media Access control (MAC) header of the uplink data transmission grant message wherein the first UL delay parameter is a UL delay parameter closest to a random access preamble ID (RAPID) matched with a preamble transmitted by the UE in the MAC header; determining, according to a time unit index n and the first UL delay parameter, a time to transmit uplink data by the UE; and transmitting the uplink data according to the determined transmission time, wherein the n is a time unit index of the uplink data transmission grant message or a time unit index of the downlink control channel information’.
Independent Claim 14 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a transceiver; and at least one processor operably coupled to the transceiver, and configured to: receive, from a base station, downlink control channel information and receive an uplink data transmission grant message according to an indication of the downlink control channel information; extract a first UL delay parameter from an MAC header of the uplink data transmission grant message wherein the first UL delay parameter is a UL delay parameter closest to a random access preamble ID (RAPID) matched with a preamble transmitted by the UE in the MAC header; and determine, according to a time unit index n and the first UL delay parameter, a time to transmit uplink data by the UE; and transmit the uplink data according to the determined transmission time, wherein the n is a time unit index of the uplink data transmission grant message or a time unit index of the downlink control channel information’.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463